             This instrument prepared by:
                                                                                                                                 oci
                                                                                                                         NO MORTGAGE
                                                                                                                                        u..* A os'--1: ~ \
             J. PHILLIP JONES                                                                                            New Owner~ Send Tax Bills:
             ATTORNEY AT LAW                                                                                             REGIONS BANK
             ! 800 HA YES STREET                                                                                         P.O. BOX 18001
             NASHVILLE:, ·n,:i 37203                                                                                     HATTIESBURG, MS39404
             PARCEL TD: 094iA03401
             3123 JOYCE AVE
             KNOXVILLE, TN 37921


                                                                                                                                Sfierry 'Witt
                   COUNTERSIGNED
             KNOX COUNn' PROPEITTY ASSESSOR         \\Ill III Ill II I11\II II IIII IIIII II III\ IIII III IIII II            Register of Deeds
                                                  Knox County        Paga: 1 cf 2
                                                  REC'D FOR REC aa/1!H2\'!18 8 25 46AM                               '         Knox County
                       MAR l-9 2018               P.ECORD FEE. $1S 01:1
                                                  M TAX $a·00T TAX· $15364
                       JOHN R. I\IIITEH~.             201803190054685
                   ----'+2='"1=-
             BYi;..,
                                                        SUBSTITUTE TRUSTEE'S DEED


             WHEREAS, on ArRIL 9, 1999, GTJARANTY TITLE COMPANY, was named Trustee in a Deed.ofTrust of even
             date executed by REGENA M. DRISKELL, conveyingto her as Trustee the real estate hereinafter described, said Deed
             ofTrust being executed to secure the paymentofS40,000.00, principal, said Deed of Trust being recorded in TRUST
             BOOK ~571, PAGE !Oll, in the Register's Office for KNOX County, Tennessee; and

             IF applicable the notice required by T.C.A. 35.5.101 et seq. having been met and whereas, J, PHILLIP JONES
             AND/OR JESSICA D. BINKLEY, either of whom may act, were appointed Substitute Trustee under said Deed of
             Trust by instrnme11tofrecord in lNS"J RUMEN1' NO. 201704270065574, in the Register's Office for KNOX CounLy,
             Tennessee; I, J. PHILLIP JONES, Substitute Trustee, at the request of the holder of said indebtedness, and under and
             by virtue of the powers vested in m3 as such Subslitute Trustee in said Deed ofTrust adve1tised the said realcstate as
             required by law, and by the terms of said Deed of Trust by giving twenty-One (21) days notice by three (3) succes~ivc
             publications, namclyofFEBRUARY 5, 2018/FEBRUARY 12,2018/FEBRUARY 19,2018 in TIIE KNOXVILLE
             FOCUS, a newspaper of general circulation in KNOX County, Tennessee, said sale to be for cash and in bar of the
             equities ofredemption, dower and homestead, as provided in said Deed of Trust.

             PURSUANT to said advertisement on WEDNESDAY, MARCH 14, 2018 AT 11:00 A.M. (LOCAL TIME), AT
             Tim NORTHERN MOST ENTRANCE FROM MAIN AVENUE NEAR THE MAIN ASSEMBLY ROOM ON
             LEVEL "M" OF THE CITY-COUNTY BUILDING Al' 400 MAIN AVENUE IN KNOXVILLE, KNOX
             COUNTY, TENNESSEE, I, J. PHILL1P JONES, individually or by nnd through his agent, as said Substitule Trustee,
             offered for sale at.public outcry to the highest and best bidder, the real estate hereinafter described for cash and in bar of
             the herein above mentioned equities as provided in said Deed ofTrust, at which time REGIONS BANK SUCCESSOR
             BY MERGER TO AMSOUTH llANK, SUCCESSOR BY MERGER TO FIRST AMERICAN NATIONAL
             BANK submitted the highest and best bid in the amount of $41,524.21.

             NOW THEREFORE, in consideration of the premises, I, J. PHlLLIP JONES, Substitute Trustee, do hereby sell,
             transfer and convey Lo REGlONS BANK, its successors and assigns in fee simple, and in bar of all equities above
             mentioned, the following describeci ;ea! property, to-wit:

             PROPERTY LOCATED IN TII.E COUNTY OF KNOX, TENNESSEE:

             SITUATEU IN DIST!UCT NO. 8 Oli' KNOX COUNTY, T:ENNgSSEE AND wrrmN THE 23RD WARD OF
             THE CITY OF KNOXVILLE, TENNESSEE AND BEING KNOWN AND DESIGNATED AS ALL OF LOT29-
             R, MIDDLEBROOK IIEIGHTS SUilOIVISION, AS SHOWN BY MAP OF RECORD IN MAP CAllINET 0,
             SLIDE 360-C, IN TUE REGISTER'S OFFICE FOR KNOX COUNTY, TRNNESSEE, TO WHICH MAP
             SPECIFIC REFERENCE IS HEREBY MADE FOR A MORE l'ARTICULAI< DESCRIPTION.

             B [ING TIIE SAME l'ROPE!ffV CONVEYED TO Rl:GINA M. DRISI(ELL, UNMARRIED (AKA REGINA M.
             DRtSKILL) HY WARRANTY :>F..ED DATED APRIL 9, 1999 OF RECORD INDEED BOOK2322, PAGR481,
             REGISTER'S OFFICE FOR KKOX COUNTY, TENNESSEE.

             nns IS IMPROVED })ROPER.TY KNOWN AS 3123 JOYCE AVE, KNOXVILLE, TN 37921.




                                                                                                                                                 ••
                                                                                                                                                                      ..

                                                                                                                                                       Pl:AINTIFF'S
                                                                                                                                                  i       EXHIBIT .
Case 3:18-cv-00102-JRG-DCP Document 37-32 Filed 09/18/19 Page 1 of 2 PageID #: 179
                                                                                 ..
                                                                                                                                                  •I     82. ..
            l,J. PHILUP JONES, Sub;;titute Trustee, convey to REGIONS B
            Trustee in said Deed of Trust, inclu_~ing such covenants and warranti'• '"''   0 •'"


            make, al! my actions in the premises being solely as Substitute Trustee n no
            under said Deed ofTrust herein above referred to and not as an indivi ia




            STATE or TENNESSEE
            COUNTY or DAVIDSON

            Personally appeared before me, !he undersigned,.a Notary Public.in and for said County and State, the within named,J.
            PHILLIP JONES, Substitute Trustee, with whom I wn personally acquainted, or proved to me on the basis of
            satisfactory evidence, and who acknowledged that he executed the within instrument for the purposes therein contained.

            Witness my hand and official sea! at office ct Nashville, Tennt:ss.:e on MARCH 14,~0IS.



            My Commission Expires:           q ·7 ·"Lb
            STATE OF TENNESSEE
            COUNTY or DAVIDSON

            The acnml co11side1c1tion or value, '..•.'hichever is greater for this trans




            Subscribed and sworn to before me, this J4Tn day of MARCH, 2018.




             My Commission Expires: __(?_·_7_-_t._0
                                                  __
                                          RETURN TO:
                                          J. PHILLIP JONES
                                          !800 HA':ES STREET
                                          NASHV'LLE, TN 37203




                                                                                                   11111I1111111I1111111111111111 II IIll 1111 I11111111
                                                                                                   '·'20'1803190054685




Case 3:18-cv-00102-JRG-DCP Document 37-32 Filed 09/18/19 Page 2 of 2 PageID #: 180
